DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected a diagnostic detection chip, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 DECEMBER 2021.
Applicant’s election without traverse of Group II: Claims 14-20 in the reply filed on 13 DECEMBER 2021 is acknowledged.
Status of Claims
Applicant has elected Group II: Claims 14-20 for examination.  Claims 1-13 are withdrawn from consideration.  Claims 14-20 are pending and are considered on the merits below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 AUGUST 2021 was filed.   The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 2A, character 314; Figure 4D, character 440; Figure 5A, character 501; Figure 5C, character 501; Figure 6A, character 611, 650; Figure 6C, character 651; Figure 9C, character 930b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference 
Claim Objections
Claim 27 is objected to because of the following informalities:  In the instant claim, line 2, the word ‘substrate’ is misspelled.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15, 17, 18, 19 and 22-25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the probe contact" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Does Applicant mean ‘probe contact pad’, as seen in Claim 16?
It is unclear to the Examiner in in Claims 15, 17, 18, 19 and 22-27, the instance of ‘the chip’ is the same or different than the ‘diagnostic chip’ as recited in Claim 14.  
Claim 22 recites the limitation "the probe contacts" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Does Applicant mean ‘probe contact pad’, as seen in Claim 16?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-? are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FROMM, US Publication No. 2017/0023281 A1.
Applicant’s invention id drawn towards a device, a diagnostic chip device assembly. 
Regarding Claim 14
Additional Disclosures Included are: Claim 15: wherein the diagnostic chip device assembly of claim 14, wherein the chip carrier comprises a planar frame, Figure 4B, wherein the fluidic interface is provided at one end of the planar frame to facilitate fluidic coupling with a sample cartridge, Figure 4B, [0049].; Claim 16: wherein the diagnostic chip device assembly of claim 14, further comprising: a diagnostic chip having an active area and electrically coupled to a plurality of probe contact pads of the chip device, Figure 3, [0070].; Claim 17: wherein the diagnostic chip device assembly of claim 16, wherein the probe contacts are accessible from a same side of the chip as the active area, Figure 3, [0069, 0070].; Claim 18: wherein the diagnostic chip device assembly of claim 16, wherein the chip comprises any of CMOS, ISFET, bulk acoustic, non-bulk acoustic, piezo-acoustic and pore array sensor chips, [0045].; Claim 19: wherein the diagnostic chip device assembly of claim 16, wherein the chip device comprises an electrical interface having the plurality of probe contact pads thereon, wherein the electrical interface is disposed co-adjacent the chip, [0045].; Claim 20: wherein the diagnostic chip device assembly of claim 19, wherein the electrical interface comprises a PCB having an area less than the diagnostic chip, Figure 11, [0083, 0132].; Claim 23: wherein the diagnostic chip device assembly of claim 16, wherein the chip is provided on a support substrate comprising a flex PCB, polymer film or self-adhesive flex laminate, [0083].; Claim 24: wherein the diagnostic chip device assembly of claim 16, wherein the chip is without any support substrate separate from a semiconductor wafer in which the chip is defined, [0059].; Claim 25: wherein the diagnostic chip device assembly of claim 24, wherein the chip comprises a plurality of probe contacts defined within the chip itself, Figure 3, [0070].; Claim 26: wherein the diagnostic chip device assembly of claim 25, wherein the chip carrier includes a window through which the plurality of probe contacts remain accessible when the chip device is secured within the chip carrier and sealingly engaged with the flowcell Claim 27: wherein the diagnostic chip device assembly of claim 16, wherein the chip comprises a support substrate of a thermally conductive metal, [0055, 0083].; Claim 28: wherein the diagnostic chip device assembly of claim 27, wherein the support substrate comprises copper, [0083].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over FROMM, US Publication No. 2017/0023281 A1.
Regarding Claim 22, the reference FROMM discloses the claimed invention, but is silent in regards to wherein the probe contacts of the electrical interface are electrically connected to corresponding contacts of the chip by TAB bonds.
However, FROMM does discloses that alternative bonding methods can be used and are suitable for the TEC (thermoelectric cooler) device with probes, [0059, 0066]. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the type of bonding the probe contact are connected to the contract of the chip by TAB bonds to allow the overall device to withstand motion thereby creating a physically flexible circuit and have bonds that are more flexible and be placed anywhere on the PCB. 
Claim 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over FROMM, US Publication No. 2017/0023281 A1, and further in view of DORITY, US Publication No. 2017/0021356 A1. 
Regarding Claim 21, the FROMM reference discloses the claimed invention, but is silent in regards to wherein the electrical interface comprises a flex PCB.
The DORITY reference discloses a diagnostic chip device assembly, abstract, [0008,0009], comprising: a chip carrier configured for supporting and coupling a diagnostic chip device, abstract, cartridge loading mechanism receives an assay cartridge; wherein the chip carrier 
It would be obvious to one having ordinary skill in the art before the effective filing date to have the electrical interface comprise a flex PCB to allow for lateral movement of the device, [0199].
Applicant’s invention is drawn towards a device, a system. 
Regarding Claim 29, the reference FROMM discloses a system, Figure 1A, 1B, 4A, comprising: a sample cartridge configured to hold an unprepared sample, Figure 4B, [0049-0051], the sample cartridge comprising a plurality of processing chambers fluidically, Figure 4B, [0050-0051]; a module for performing sample processing, the module having a cartridge receiver adapted to receive and removably couple with the sample cartridge and configured to perform sample processing within the sample cartridge, [0044, 0045, 0049]; and a diagnostic chip device assembly of any of claims 14 through 28, See Rejections above over FROMM, fluidically coupleable to the sample cartridge via the fluidic interface and electrically coupleable with the module for powering and communication with a diagnostic detection chip secured within the chip device, Figure 4A, 4B, [0049-0051].
The FROMM reference discloses the claimed invention, but is silent in regards to the sample cartridge interconnected by a moveable valve body. 
The DORITY reference discloses a system, abstract, [0008], diagnostic assay system, comprising: a sample cartridge configured to hold an unprepared sample, [0009], assay cartridge, the sample cartridge comprising a plurality of processing chambers, [0022, 0026], fluidically interconnected by a moveable valve body, [0024, 0025]; a module for performing sample processing, [0107], the module having a cartridge receiver adapted to receive and removably couple with the sample cartridge, [0104], and configured to perform sample processing within the sample cartridge; and a diagnostic chip device assembly, [0095, 0096], fluidically coupleable to the sample cartridge via the fluidic interface and electrically coupleable with the module for powering and communication with a diagnostic detection chip secured within the chip device, [0193].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the FROMM reference with the sample cartridge interconnected by a moveable valve body as taught by DORITY to selectively allow flow through the device when requested.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DORITY, US Publication No. 2003/0162304 discloses all of the limitation of original Claim 14 and 29, see Figure 1-4, 9K, KK, K’K’ .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797